MEMORANDUM**
California prisoner Terry D. Ramsey appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction and sentence for selling a substance in lieu of a controlled narcotic substance in violation of California Health and Safety Code § 11355. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We review the denial of a § 2254 petition de novo, Patterson v. Gomez, 223 F.3d 959, 962 (9th Cir.2000), and we affirm.
Ramsey contends that his Sixth Amendment right to self-representation was violated when the state trial court denied his request, made during jury selection, to represent himself. Although a criminal defendant has a right to self-representation, we have determined that a request to represent oneself must be timely made. See Moore v. Calderon, 108 F.3d 261, 265 (9th Cir.1997) (citing Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975)), abrogated on other grounds by Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). The finding of the state appellate court that Ramsey’s request was untimely was neither contrary to, nor an unreasonable application of, Faretta. See e.g., United States v. Smith, 780 F.2d 810, 811 (9th Cir.1986) (stating that a demand for self-representation is timely if made before meaningful trial proceedings have begun).
Accordingly, the district court’s denial is AFFIRMED.1 See 28 U.S.C. § 2254(d)(1), Van Tran v. Lindsey, 212 F.3d 1143, 1153-54 (9th Cir.2000).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Given our conclusion regarding the state court's finding on untimeliness, we need not decide whether Ramsey’s request was unequivocal.